Citation Nr: 0815877	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-33 513		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran's income for the year 2003 exceeded the 
threshold for entitlement to improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 administrative 
decision of a Regional Office of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
May 2007, when it was remanded for clarification of the 
record and to ensure compliance with applicable notice 
requirements.

The veteran originally requested a hearing before the Board 
in his September 2004 substantive appeal.  However, a letter 
from the veteran received in February 2006 withdrew his 
request.

As this appeal has been pending for a number of years, the 
Board has refashioned the issue on appeal to clarify that 
this case features a question of whether the veteran's 
countable income during 2003 exceeded the thresholds for 
pension benefits for that period.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in May 2007, when 
it was remanded to the RO with instruction to: 1) furnish the 
veteran with VCAA notice and 2) prepare a detailed accounting 
of the calculation of the veteran's countable income for 
2003.  A December 2007 supplemental statement of the case was 
issued with a detailed accounting of the RO's calculation of 
the veteran's countable income for 2003, explaining how the 
evidence of record was applied to determining a figure.  The 
Board notes that the RO's determination of the veteran's 
countable income differs from the figure asserted by the 
veteran; thus, the Board believes that a dispute regarding 
the facts shown by the evidence of record may be 
determinative in this case.

However, the claims folder contains no indication that a VCAA 
letter has yet been issued to the veteran.  The Court has 
made it clear that failure to adequately show compliance with 
VCAA notice requirements is remandable error.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  Moreover, the Board is under a duty to ensure 
compliance with the terms of the prior remand.  Stegall v. 
West, 11 Vet.App. 268, 271 (1998).  In this case, the Board 
must remand this case to ensure that the veteran receives 
proper VCAA notice in association with his claim.

The Board emphasizes that one of the critical questions in 
this case  involves a lack of clarity regarding the medical 
expense information submitted by the veteran from  Northeast 
Washington Medical Group (NWMG); the Board refers to the RO's 
December 2007 accounting discussion which addresses the 
ambiguity of the documents currently of record from NWMG.  
The veteran is hereby advised that he may submit additional 
records in support of his claim, and an account statement 
clearly identifying unreimbursed medical expenses from NWMG 
during the period on appeal may help to verify his assertions 
regarding unreimbursed medical expenses.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran with 
VCAA notice.  See 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, and 5107 (West 2002).

2.  After the veteran is afforded an 
adequate opportunity to respond to the 
VCAA notice, the RO should then review the 
claims file and readjudicate the claim.  
If the veteran provides new evidence which 
may impact the calculation of the 
veteran's countable income for 2003, the 
RO should prepare for the record a 
detailed accounting to determine the 
veteran's countable income for 2003.  The 
accounting should clearly show application 
of the formula for deducting unreimbursed 
medical expenses.  If the benefit sought 
on appeal remains denied, the RO should 
furnish the veteran and his representative 
with an appropriate supplemental statement 
of the case.  The case should be returned 
to the Board for appellate review after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



